DETAILED ACTION
This action is in response to an application filed 11/23/2020 in which claim 1 has been amended, claims 7-8 have been newly added, thus claims 1-8 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,576,057 (hereinafter "Hirose") in view of US 6,776,940 (hereinafter "Meyering") and US 2008/0004205 Al (hereinafter “Tkacik”).
Regarding claim 1 Hirose discloses a method of producing a composite semipermeable membrane in which a polyamide separation functional layer is arranged on a porous support, the method comprising: 
forming the separation functional layer on said porous support by carrying out interfacial polycondensation on the surface of the porous support using an aqueous solution containing polyfunctional amine and an organic solvent solution containing a polyfunctional acid halide; (Claim 1, C3/L66-C4/L49).
Hirose does not disclose the porous support is formed on a substrate in the process as claimed.
With regard to the porous support, Hirose discloses that its form is not particularly limited and may be any number of supports which is able to support a thin film, with polysulfone is particularly preferred, but provides no further details. However, Meyering discloses a method of forming a porous support membrane comprising a substrate/skim 102/114 and a porous support (coatings 122, 124), , the method comprising: 
st Dope 108) forming a first layer and polymer solution B (from reservoirs 62 i.e. 2nd Dope 110) forming a second layer on said substrate at the same time; 
immersing said substrate in a non-solvent bath 138 to solidify polymer solution A and polymer solution B; and 
wherein said first layer is formed to contact said substrate 102/114; 
said second layer is formed to contact said separation functional layer (the first layer may be considered the coating 108 which is impregnated in the scrim or it may be one of the layers 112, 124 from dopes 110, 116; with the second layer being one or the other of the layers 112, 124 from dopes 110, 116); 
the polymer solution A and B contains polysulfone (C36/L24-33), where the concentration of the polymer solutions A and B is given to be “for example” 14.5% polymer (Meyering: C16/L39-C17/L26, Example 1, C24/L65-C26/L35, C36/L1-12).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a membrane of Hirose by using the polysulfone coated support membrane of Meyering because this involves the simple substitution of polysulfone support membranes known in the art with the predictable results of forming a successful membrane.
Since the range of polymer concentration in the solutions disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Meyering’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
With regard to the polymer solution A being in contact with the Polymer solution B before reaching the substrate and their polymer concentrations, Tkacik discloses a multilayer membrane that may be formed using cocasting wherein a double slot die may be used to deposit the two layers of the membrane at the same time, in a manner in which two polymer solutions are in contact before reaching the substrate (), and where it is disclosed that the cocasting technique may be a substitute for a sequential casting technique where some phase separation is allowed to occur between separate as both produce structurally similar membranes (Fig. 1, [0050]-[0058]). And furthered wherein the polymer for the membrane layers and thus in the solutions may be polysulfone [0046], and where to produce a microporous first layer and an ultrafiltration second layer the polymer solution used for the lower/first layer (equivalent to claimed polymer solution A) with have a lower polymer content of about 10-20 wt%, or more preferably about 12-16 wt%, and the polymer solution used for the second layer (equivalent to claimed polymer solution B) will have a higher polymer content of about 15-30 wt%, a more preferably about 20-25 wt%, i.e. to produce different desired pores sizes and membrane properties in each of the two layers [0073].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a membrane of Hirose in view of Meyering by (2) substituting the sequential layer deposition using the sequential single slot dies 62 and 60 (of Meyering) for a cocasting deposition using a double slot die as disclosed by Tkacik because the cocasting technique may be a substitute for a sequential casting technique where some phase separation is allowed to occur between separate as both produce structurally similar membranes (Tkacik [0050]-[0058]); and (2) further to use the polymer solution concentrations, i.e. a higher polysulfone concentration in the polymer solution B than in the polymer solution A, as disclosed Tkacik in order to produce different desired pores sizes and membrane properties in each of the two layers to produce a microporous first layer and an ultrafiltration second layer [0073].
Regarding claims 4 and 7 Hirose in view of Meyering and Tkacik discloses the method according to claim 1, wherein the polymer solution used for the lower/first layer (equivalent to claimed polymer solution A) with have a lower polymer content of about 10-20 wt%, or more preferably about 12-16 wt%, and the polymer solution used for the second layer (equivalent to claimed polymer solution B) will have a higher polymer content of about 15-30 wt%, a more preferably about 20-25 wt%, [0073].
Since this range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Tkacik’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 8 Hirose in view of Meyering and Tkacik discloses the method according to claim 1, wherein the pore size of the membrane varies as a function of location within the thickness of the membrane Tkacik [0023]; the first layer is microporous and has a pore size larger than the second ultrafiltration layer Tkacik [0035], [0040]; and wherein ultrafiltration is defined to remove particles smaller than 0.1 micron and larger than 2 nm and thus is expected to inherently have pores from as large as 100 nm to as small as ~2 nm, and microfiltration is defined to mean rejecting particles larger than 0.1 micron and thus is expected to inherently have pores 100 nm or larger; Tkacik [0019]-[0020]. 
Since this range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It Tkacik’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Claims 2-3 and 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirose in view of Meyering and Tkacik further in view of GB 2064367 to Kurihara et al. (hereinafter "Kurihara").
Regarding claims 2 and 5 Hirose in view of Meyering and Tkacik discloses the method according to claims 1 and 4, but does not disclose wherein a standard deviation of a membrane thickness of the separation functional layer is 2.00 nm or less.
However Kurihara discloses a composite semipermeable membrane (Abstract) comprising: a porous support membrane (10, 11 and 16) having a substrate (fabric 16) and a porous support (intermediate transport layer 10 and polysulfone substrate 11) and a polyamide separation functional layer (12: amine: pg. 2, lines 1-23 and 47-57 cross-liked with acid chlorides: pg. 4, lines 8-13) formed on the porous support membrane (10, 11 and 16); (Fig. 4, and pg. 5, lines 20-27). Wherein it is a desire of the invention to control membrane thickness (pg. 1, lines 57-59), “thickness control is highly important” (pg. 2, lines 24-28), “[t]he thickness of the ultrathin solute barrier layer and the intermediate transport layer of the membrane may be controlled in a highly effective manner” (pg. 3, lines 25-34), that "thickness variations of the layer 12 are minimized" (pg. 5, lines 24-27) and the membrane ultrathin solute barrier layer (i.e. polyamide layer) has a controlled and substantially uniform thickness (pg. 8, claim 2). Thus the ultrathin solute barrier layer (i.e. polyamide layer) thickness uniformity (i.e. thickness standard deviation) is a result effective variable.  Case law holds that “discovery of an optimum value of a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate ultrathin solute barrier layer (i.e. polyamide layer) thickness uniformity, including those within the scope of the present claims, so as to produce desired flow rate and filtering properties.
Regarding claims 3 and 6 Hirose in view of Meyering, Tkacik and Kurihara discloses the method according to claims 2 and 5, wherein Hirose discloses an average membrane thickness of said separation functional layer is from 0.05-1µm (Hirose C4/L47-49) and thus does not disclose the claimed range of 14 nm or more to 22 nm or less.
However Kurihara further discloses the polyamide separation functional layer (ultrathin solute barrier) is 10 to 1000A (1-100 nm), more preferably 5-50 nm (Kurihara P3/L25-34).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a membrane of Hirose in view of Meyering, Tkacik and Kurihara by using a polyamide layer thickness of from 5-50 nm as disclosed by Kurihara because this involves the simple substitution of useful polyamide separation layer thickness known in the art with the predictable results of forming a successful membrane.
Since this range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Kurihara’s range that corresponds to the claimed range.  See MPEP 2144.05(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J. MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            
	/Jason M Greene/            Primary Examiner, Art Unit 1773